Citation Nr: 0730552	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  02-20 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from September 1944 to 
August 1946. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision issued by the Department of Veterans Affairs 
Regional Office (RO) in Atlanta, Georgia.

In June 2004, a Board hearing was conducted at the RO before 
a Veterans Law Judge who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  The case was remanded for additional 
development in December 2004; the case has now been returned 
to the Board for appellate review.

However, the Veterans Law Judge who conducted the June 2004 
hearing is no longer employed at the Board.  In July 2007, 
the Board sent a letter to the appellant to notify him of 
this and of his right to another Board hearing pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  He responded in 
August 2007 and stated that he did not want a Board hearing.  
There being no outstanding hearing requests, the case is 
ready for review.

Attempts to locate the veteran's service medical records have 
been unsuccessful.  Apparently, his records were destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
1973.  The Board is mindful that in such a case there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim, see Cuevas v. 
Principi, 3 Vet. App. 542 (1992), including the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

In September 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  

The issue of entitlement to service connection for the 
residuals of a low back injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is as likely as not that the appellant's currently 
manifested bilateral hearing loss had its onset in-service.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, bilateral hearing 
loss was incurred in active military service.  38 U.S.C.A. 
§§ 1131, 1132, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he currently suffers from hearing 
loss due to noise exposure to weapon fire while on active 
duty in Europe at the end of World War II.  The appellant 
maintains that he was exposed to acoustic trauma while 
serving in a field artillery unit in Italy.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Review of the evidence of record reveals that the appellant 
was assigned to a field artillery unit while he was on active 
duty.  The evidence of record includes photographs of the 
appellant in uniform, as well as a newspaper article that 
stated the appellant was with an anti-tank division and that 
he was currently stationed with a "fighting unit somewhere 
in Italy."  The photographs depict the appellant sitting on 
two different kinds of motorcycles, including one that is 
marked 'Police.'  The appellant's WD AGO Form 100 states that 
he had been a Provost Sergeant who had supervised a combined 
military and civil police unit.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) explained that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Hensley, 5 Vet. App. at 159.  It was also found 
that, regardless of when the criteria of 38 C.F.R. § 3.385 
are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

The appellant underwent VA audiometric testing in March 2000.  
The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
N/A
50
LEFT
35
35
55
N/A
50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 92 percent in the left ear.  The 
audiologist indicated that there had been no change in 
hearing since the testing conducted in July 1997.  Each ear 
meets the standard found in 38 C.F.R. § 3.385 for a current 
hearing loss disability for VA purposes.

The evidence of record includes a written statement from a 
private otolaryngologist dated in February 2001.  The doctor 
states that the appellant had tinnitus which he said dated 
back to his time in the Army.  The doctor also stated that 
the appellant had no other significant history of hearing 
problems, noise exposure and no family history of significant 
hearing problems.  

Audiometric testing revealed severe profound sensorineural 
hearing loss in both ears.  The specialist opined that the 
appellant's service in the Army certainly played a role in 
the development of the appellant's hearing loss and tinnitus.

The appellant underwent a VA audiometric evaluation in March 
2007; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
75
75
LEFT
65
70
80
80
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 82 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.

The March 2007 VA examiner stated that she had reviewed the 
appellant's claims file.  The VA examiner noted that the 
claims file included some documentation to support the 
appellant's contention that he did have some noise exposure 
on active duty.  The examiner rendered a diagnosis of severe 
bilateral sensorineural hearing loss.  

The examiner stated that exposure to noise such as artillery 
fire is the type of exposure that causes hearing loss and 
tinnitus and she opined that, based on the available 
evidence, it was at least as likely as not that the 
appellant's bilateral hearing loss began during his military 
service. 

The appellant had exposure to acoustic trauma, including 
artillery and/or motorcycles, during service followed by 
little to no post-service noise exposure.  This is not 
contradicted by any other evidence in the claims file.  The 
medical evidence is also uncontradicted that exposure to 
acoustic trauma is etiologically related to the veteran's 
current hearing loss.  Therefore, service connection for a 
bilateral hearing loss disability is warranted.

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Inasmuch as the Board is allowing the claim for a hearing 
loss disability, the veteran will not be prejudiced by the 
Board's decision even if the duty to notify and duty to 
assist provisions contained in the law have not been 
completely satisfied.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled to the extent necessary and no further action is 
necessary under the mandate of the VCAA.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

This is a case in which none of the veteran's service medical 
records are in evidence.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his 
claims in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

In this case, there is some confusion about the date of the 
appellant's hospitalization after the jeep accident.  While 
the letter from the appellant to his parents is dated 
February 17, 1945, that cannot be the correct date because 
the record reflects that the appellant was on a troop ship 
from February 8, 1945, until February 23, 1945.  When the 
evidence of record is considered as a whole, it would seem 
that if the accident happened after the war was over (as a 
matter of historical record VE Day was May 8, 1945), then the 
appellant meant 1946 on the letter to his parents.  Perhaps 
this clarification might help find some alternative records.

Further, the evidence of record includes information that the 
appellant was awarded Social Security Administration (SSA) 
disability benefits as of January 1977.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by government facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the medical records 
from SSA pertaining to the original award of disability 
benefits and any continuing award of benefits should be 
requested and associated with the claims file.

The appellant underwent a VA spine examination in March 2007.  
The examiner rendered a diagnosis of lumbar degenerative disc 
disease.  The examiner stated that there was no information 
in the claims file referencing the jeep accident; however, as 
discussed above, there is a contemporaneous letter from the 
veteran to his parents indicating there was such an accident 
with related treatment.  

In addition, the examiner did not include any discussion of 
the documented treatment in the 1950s, and 1960s relating to 
the appellant's back.  The examiner declined to provide an 
opinion as to the etiology and/or onset date of the 
appellant's current lumbar spine pathology.  The Board finds 
the examiner's report to be inadequate, in that it does not 
reflect the evidence of record available for review at the 
time of the examination.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  

In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
service connection claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claim.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all service medical or 
alternative records for the veteran from 
any other appropriate source.  Any and 
all records obtained should be associated 
with the claims file.  If there are no 
records, the RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should contact the 
appropriate SSA office to obtain copies 
of the medical records associated with 
the appellant's application for SSA 
disability benefits and those upon which 
the original award of disability benefits 
(in January 1977) and any continuing 
award of benefits was based.  If an 
Administrative Law Judge (ALJ) decision 
was issued, a copy of that decision and 
the associated List of Exhibits should 
also be obtained.  All of these records 
are to be associated with the claims 
file.

4.  After the above development has been 
completed, the AMC/RO should arrange for 
an appropriate physician to review the 
claims file, including all pertinent 
medical records and to provide a written 
opinion as to the etiology and onset of 
the veteran's degenerative disc disease 
or other pathology of the lumbar spine.  

The reviewer is requested to provide an 
opinion as to the medical probability 
that any documented lumbar spine 
degenerative condition is related to any 
in-service occurrence, any post-service 
occurrence or to some other factor.  The 
reviewer must state the reasons for each 
opinion rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the reviewer.

In particular, the reviewer should 
discuss:

a.  Whether the appellant's current 
lumbar spine pathology is causally 
or etiologically related to his 
period of military service or to 
some other cause or causes?  (It is 
not necessary that the exact causes-
-other than apparent relationship to 
some incident of service be 
delineated.)  The treatment the 
veteran described in his in-service 
letter to his parents should be 
discussed.

b.  Whether the veteran's current 
lumbar spine pathology is related to 
symptoms or signs he asserts to have 
had in service (September 1944 to 
August 1946)? 

c.  Whether the veteran's current 
lumbar spine pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in August 1946? 

d.  Whether the veteran's current 
lumbar spine pathology is related to 
any incident described in his post-
service medical records, 
particularly those dated in the 
1950s and 1960s?

5.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician's report.  If the report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


